Citation Nr: 1220253	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  96-29 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a herniated nucleus pulposus of the lumbar spine, to include as secondary to the service-connected limitation of motion of the left ankle, degenerative arthritis of the right knee, and instability of the right knee. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1978 to October 1985. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from February 1994, May 1995, January 1997, and November 1999 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the benefit sought on appeal.

The Board remanded the claim for further development in September 2003, October 2006, March 2009, and August 2010.  The case has now been returned to the Board for appellate review. 


FINDING OF FACT

The Veteran's herniated nucleus pulposus of the lumbar spine was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military, and is not shown to be caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

Service connection for a herniated nucleus pulposus of the lumbar spine is not established.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.326(a) (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection

The Veteran seeks service connection for a herniated nucleus pulposus of the lumbar spine (lumbar spine disorder).  The Veteran contends that his lumbar spine disorder was incurred during his active military service.  Specifically, the Veteran reports that he began having low back pain after he lifted a hydraulic base in April 1980 during his active military service.  The Veteran also asserts that his lumbar spine disorder is related to his already service-connected limitation of motion of the left ankle, degenerative arthritis of the right knee, and instability of the right knee.

A. Facts

The Veteran's service treatment records (STRs) reflect that his spine was normal at the June 1978 military entrance examination.  

In September 1978, the Veteran was treated on one occasion for low back pain, following an injury during his physical training (PT) exercises the day before.  The Veteran did not provide further details regarding the injury.  Tenderness and muscle spasms were noted in the lumbar spine.  The Veteran was diagnosed with "LBS minor."  

The next complaint found in the STRs relates to the Veteran's lumbar spine is dated in April 1980.  At that time, the Veteran presented with complaints of back pain beginning a few days prior.  He stated that he was out in the field trying to lift a hydraulic cylinder; he felt back pain immediately.  He sat down in the field and felt a pulling on his back.  He was diagnosed with "lumbar strain vs. lumbar sprain."  The Veteran was placed on a 10-day profile.  The Veteran was again treated ten days later for his lumbar spine.  He reported low back pain.  Tenderness in the lumbar spine was documented, as were pain and pressure upon ranges of motion of the lumbar spine.  The Veteran was diagnosed with "muscle strain."

The next time the Veteran was treated for his lumbar spine was in May 1983.  On that date, the Veteran presented with complaints of sudden back pain.  The Veteran did not describe an injury or incident that caused the back pain.  The physician noted tenderness and decreased range of motion in the lumbar spine, but determined that the back was within normal limits.  The Veteran was diagnosed with "strain vs. spasm."  Three days later, the Veteran was again treated for complaints of low back pain, lasting for the past three days.  The physician determined that the examination of the lumbar spine was normal, "except for exaggerated movements and complaints of pain on extension and forward flexion."  The Veteran was diagnosed with low back strain.

There are no other treatment notes related to the Veteran's lumbar spine in the STRs and they do not contain a military separation examination for the Veteran.  His active military service ended in October 1985.

Post-service, the Veteran was first treated for low back pain in September 1992 by the VA Medical Center (VAMC).  At this treatment visit, the Veteran reported low back pain with radiation.  He stated that the low back pain began about a year ago, but he did not provide the origin of his back pain.  The Veteran was diagnosed with obesity and myositis.

In October 1993, the Veteran was afforded a VA examination.  At that examination, he gave a history of a back problem that began in 1978 during his active military service after PT exercises.  The Veteran provided no further information regarding this injury.  The Veteran had slight limitation of motion and tenderness of his lumbar spine.  Following X-rays of the spine, the VA examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine.  

In February 1997, the Veteran fell on his back after walking across a wet bridge as part of his duties as a VA Hospital security officer.  The Veteran complained of low back pain.  He was treated by the VAMC and diagnosed with a lumbosacral sprain.  In a December 1997 statement, the VA Chief of the Employee Health Unit submitted a statement in which he indicated that the Veteran continued to have severe pain in his lumbar spine as a result of the February 1997 incident.  The VA Chief reported that the Veteran was going to need lumbar spine surgery.  In July 1998, the Veteran received a L4-L5 laminectomy by a private physician due to his herniated nucleus pulposus from his February 1997 injury. 

The Veteran was afforded another VA spine examination in July 1999.  The Veteran reported that he injured his low back while lifting a hydraulics cylinder on active duty.  The Veteran also stated that he injured his low back while performing exercises and grass drills while on active duty sometime between 1978 and 1985.  The Veteran did not provide further details regarding these in-service injuries.  The Veteran also described the aforementioned February 1997 post-service fall and the July 1998 laminectomy.  The Veteran indicated that he has not had any real relief from his low back pain following the July 1998 laminectomy.  The VA examiner diagnosed the Veteran with "herniated L4-L5 disc central (by MRI) status post L4-L5 laminectomy (by history) with clinical L4-L5 (left) radiculopathy."  The VA examiner also diagnosed the Veteran with degenerative joint disease of the lumbar spine by computed tomography (CT) scan.

At an October 2001 Regional Office hearing, the Veteran testified that he initially injured his back in April 1980 while lifting a hydraulic base.  He stated that he received in-service treatment for this injury and that his back pain/symptoms have persisted to the present day.  See Regional Office Hearing, October 2001, pp. 2-4.  

The Veteran was afforded another VA spine examination in September 2009.  The Veteran reported that his current lumbar spine disorder was etiologically related to his service-connected right knee and left ankle disabilities.  The Veteran did not provide any further information at the examination surround the origin or current nature of his lumbar spine disorder.  Following a physical examination of the Veteran, the VA examiner diagnosed the Veteran with a herniated nucleus pulposus of the lumbar spine.


B. Analysis

There are multiple theories of entitlement to service connection.  Service connection can be established through presumptions, direct service connection, secondary service connection, and chronicity or continuity of symptomotology.  The Board will address each theory individually below.

1. Law and Regulations for Presumptive Service Connection

Certain diseases, chronic in nature, may be presumed to have been incurred during the active military service, if the evidence shows that the disease became manifest to a degree of 10 percent or more within one year from separation from active duty, even though there is no evidence of the disease during the active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Degenerative joint disease (DJD) (i.e., arthritis) has been identified as a chronic disease subject to presumptive service connection under 38 C.F.R. § 3.309(a).  Id.  

Analysis

The Board finds that the Veteran is not entitled to presumptive service connection.  The earliest post-service medical treatment records are dated from September 1992, wherein the Veteran reported low back pain to his VA physician.  As stated above, the Veteran was first diagnosed with degenerative joint disease of the lumbosacral spine upon VA examination in October 1993.  The Veteran separated from the active duty in October 1985.  No diagnosis of degenerative joint disease of the lumbar spine was made within one year of the Veteran's military discharge.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

2. Law and Regulations for Direct Service Connection

To establish direct service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  In other words, entitlement to service connection for a particular disorder requires evidence of the existence of a current disorder and evidence that the disorder resulted from a disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1131.

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Analysis

The Veteran seeks service connection for a herniated nucleus pulposus of the lumbar spine (lumbar spine disorder).  The Veteran contends that his lumbar spine disorder was incurred during his active military service.  Specifically, the Veteran reports that he began having low back pain after he lifted a hydraulic base in April 1980 during his active military service.  

As noted above, the first element of direct service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, at the recent VA examination in September 2009, the Veteran was diagnosed with a herniated nucleus pulposus of the lumbar spine.  Thus, the Veteran has satisfied the first element of service connection.

As noted above, the second element of direct service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, as previously mentioned, this element is satisfied, as the Veteran's STRs document complaints of and treatment for his lumbar spine.  

The third element of direct service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, there are no nexus opinions of record linking the Veteran's lumbar spine disorder to his active military service.  

In December 2010, the Veteran was afforded a VA addendum medical opinion by a VA examiner who had previously examined the Veteran at the September 2009 VA examination.  The Veteran was not physically examined at this examination.  Following a review of the claims file, the VA examiner concluded that the Veteran's lumbar spine disorder is "less likely than not related to service."  The examiner acknowledged that the claims file contains several in-service complaints of and treatment for back pain; however, the examiner determined that these incidents were "transient and acute in nature," and did not show chronicity or continuity of symptoms.  The examiner indicated that there were no treatments in the military or in the private sector for low back pain in a chronic or constant fashion so as to state that there was in fact a permanent injury in the Veteran's lumbar area.  The examiner found it significant that the Veteran was first treated post-service for his lumbar spine disorder 8 years after his military discharge.  The examiner stated that the Veteran was treated for a herniated disc condition in 1993, which was never documented in the Veteran's STRs.  The examiner provided an alternate cause for the Veteran's back problems, stating that they were most likely related to postural factors (obesity causing a derangement in lumbar lordosis) and not due to any traumas during the active military service or service-related physical activities.  

The examiner clearly reviewed the service treatment records and other evidence in the claims folder.  He provided an opinion that is supported by and consistent with the evidence of record.  He provided an alternative theory to address the etiology of the current back disability.  There is no positive evidence to the contrary of this opinion in the claims file.  The treatment records do not provide contrary evidence.  Thus, for all of these reasons, service connection on a direct basis is not warranted.

3. Law and Regulations for Secondary Service Connection

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the non-service-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.

These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

Analysis

The Veteran seeks service connection for a herniated nucleus pulposus of the lumbar spine (lumbar spine disorder), and has alternatively claimed that his lumbar spine disorder is related to his already service-connected limitation of motion of the left ankle, degenerative arthritis of the right knee, and instability of the right knee.

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  As previously stated, at the recent VA examination in September 2009, the Veteran was diagnosed with a herniated nucleus pulposus of the lumbar spine.    Thus, the Veteran has satisfied the first element of secondary service connection.

As noted above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected, in pertinent part, for limitation of motion of the left ankle, degenerative arthritis of the right knee, and instability of the right knee.  Thus, the Veteran has satisfied the second element of secondary service connection.

As noted above, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, as previously mentioned, the Veteran was afforded a VA spine examination in October 1993.  The Veteran was diagnosed with degenerative joint disease of the lumbosacral spine, but no medical opinion regarding the etiology of the lumbar spine disorder was provided.

The Veteran was afforded another VA spine examination in July 1999, in which the VA examiner determined that the Veteran's current lumbar spine disorder was not caused by his service-connected disabilities in the lower extremities.  The examiner reasoned that there was no evidence in the STRs or on the physical examination to correlate the Veteran's lumbar spine disorder with his right knee or left ankle disabilities.  The examiner noted that the Veteran was seen on several occasions during his military service, but the examiner pointed out that not one of those in-service visits documented any characteristic radicular component to the back problem, either by history, physical examination, or diagnostic study.  The examiner noted that the Veteran also experienced a work-related fall in February 1997 while working as a security officer at the VA in Puerto Rico.  The examiner further reported that the Veteran did not have any leg length discrepancy or any other mechanical factor that could explain degenerative joint disease in the spine as caused by the bilateral lower extremities disabilities.

In a May 2004 VA addendum medical opinion, a VA examiner, who had previously examined the Veteran, reviewed the claims file.  The examiner then determined that the Veteran's right medial knee instability, his left knee limp, and his morbid obesity "could at least as likely as not aggravate his present low back condition."  

The Board finds the May 2004 VA medical opinion to be inadequate.  The Veteran is not currently service-connected for obesity or his left knee and there is no other basis that provides an explanation to support his opinion.  Further, there are a line of precedent cases discussing the lesser probative value of opinions that are equivocal, which essentially state that it is possible the disorder at issue is attributable to the Veteran's active military service.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998).  These cases indicate that, while an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology, a doctor's opinion phrased in terms tantamount to "may" be related to service is an insufficient basis for an award of service connection because this is for all intents and purposes just like saying the condition in question just as well "may or may not" be related to the active military service.  Obert v. Brown, 5 Vet. App. 30 (1993).  See, too, Bloom v. West, 13 Vet. App. 185, 187 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Thus, the May 2004 opinion is insufficient medical evidence to substantiate the Veteran's claim on a secondary service connection theory.  

Accordingly, in September 2009, the Veteran was afforded another VA spine examination.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's service-connected right knee disabilities and/or his service-connected left ankle disability have not aggravated or caused his current lumbar spine disorder.  The examiner reasoned that the gait biomechanics due to the Veteran's service-connected left ankle and right knee disabilities have not affected his center of gravity, so as to cause spine spondylosis, lumbar strain, or herniated disc disease at the lumbar spine.  Further, the examiner stated that no right knee instability was noted at the examination, which could cause back problems.  In summary, the examiner concluded that the service-connected disabilities were not etiologically related to the lumbar spine disorder because the Veteran did not actually show any leg discrepancies, so as to cause any changes in the center of his gravity that in turn could cause spinal damage.  The examiner then provided an alternate cause for the lumbar spine disorder.  The examiner reported that the Veteran had "morbid obesity," which previously required bariatric surgery. The examiner noted that the obesity could have caused damage to his lumbar spine due to excessive lordosis and load in his spine for several years.  The examiner reported that the 1993 X-ray of the lumbar spine showed spondyloarthritis of the lumbar spine.  The examiner believed that the results from this X-ray favored his obesity theory.  

There is no positive evidence to the contrary of these medical opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection on a secondary basis is not warranted.


4. Laws and Regulations for Chronicity and Continuity of Symptomatology

Service connection may be awarded for a "chronic" disorder when: (1) a chronic disorder manifests itself and is identified as such during the active military service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same disorder); or (2) a disorder manifests itself during the active military service (or during the presumptive period), but is not identified until later, there is a showing of continuity of symptomatology after the military discharge, and medical evidence relates the symptomatology to the Veteran's present disorder.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

For the showing of chronic disease during the active military service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  If a chronic disease is shown during the active military service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  However, continuity of symptoms is required where a disorder is noted during the active military service, but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

Analysis

The Veteran reports continuous back symptomatology since his active military service.  However, the Veteran's contentions are not supported by the medical evidence of record.  

As stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from September 1992, almost seven years after the Veteran's military separation in October 1985.  At that time, it was noted that he complained of back pain of a few weeks duration.  There are no treatment records for low back pain from October 1985 to September 1992.  Furthermore, the record contains a post-service back injury in February 1997, which eventually required lumbar spine surgery.  This post-service injury demonstrates that the Veteran has not had continuous back pain since his in-service injuries; instead, there are superseding causes. 

Further, the STRs do not show that the Veteran developed a chronic lumbar spine disorder during his active military service.  The STRs document a lumbar strain, which is not a chronic disorder.  The last STR pertaining to the lumbar spine is dated in 1983, where the examiner determined that the Veteran's lumbar spine was normal with exaggerated responses.  The STRs do not document any treatment from 1983 until the Veteran's military discharge in 1985.  There is no evidence in the STRs that the Veteran's low back pain did not resolve prior to his 1985 military discharge.  When the Veteran was first treated post-service in 1992, he reported experiencing low back pain for only the past year.  He did not indicate that his low back pain had been present since his active military service.

As further support, as previously mentioned, the December 2010 VA examiner acknowledged that the claims file contains several in-service complaints of and treatment for back pain.  However, the VA examiner determined that these incidents were "transient and acute in nature," and did not show chronicity or continuity of symptoms.  The examiner indicated that there were no treatments in the military or in the private sector for low back pain in a chronic or constant fashion so as to state that there was in fact a permanent injury in the Veteran's lumbar area.  

Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

In reaching this decision, the Board has considered the Veteran's arguments in support of his claim.  The Veteran contends that his lumbar spine disorder is directly related to his active military service, or, in the alternative, is related to his service-connected disabilities.  

Regarding these lay statements, the Board acknowledges that the Veteran is competent, even as a layperson, to attest to factual matters of which he has first-hand knowledge, e.g., an injury during his active military service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau, 492 F.3d at 1372, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when: (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured his back during his active military service, and that his service-connected right knee and left ankle disabilities caused an altered gait that resulted in his current lumbar spine disorder, the Board must still weigh his lay statements against the medical evidence of record.  See Layno, 6 Vet. App. at 465 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the Veteran's statements concerning the etiology of his lumbar spine disorder to be credible, since the only medical opinions of record regarding the etiology of his lumbar spine disorder are negative.  The claims file does not contain any medical opinions linking his lumbar spine disorder to his active military service or to his service-connected disabilities.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a permanent back injury during his active military service, and which fails to competently link his lumbar spine disorder to his service-connected right knee and left ankle disabilities.  The Veteran's statements made in the 1990's, when seeking treatment for back pain indicate a short duration of pain.  These contemporaneous statements weigh against the Veteran's claim.  Additionally, the September 2009 VA examiner addressed the Veteran's assertions regarding his altered gait, and determined that the Veteran did not have any instability or leg discrepancies, which could cause back problems.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  There is no supporting medical evidence. 

For the reasons set forth above, the Board finds the Veteran's lay statements to not be credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  

The Veteran has also submitted several "buddy" statements to support his contention that he sustained injuries to his lower back during his active military service.  See Statement from O.L., dated October 1993; see also Statement from S.R., dated September 1993.  Neither person actually witnessed the Veteran's in-service back injury.  One friend described his observance of the Veteran's recent medical treatment for his lumbar spine.  See Statement from S.R., dated September 1993.  As stated above, the issue of whether the Veteran has a current lumbar spine diagnosis is not at issue in this decision.  The other friend did not witness the incident, but was stationed with the Veteran and observed his in-service lumbar spine treatment.  See Statement from O.L., dated October 1993.  As previously mentioned, the issue of an in-service incurrence of the current lumbar spine disorder is also not an issue in the case.  Thus, these buddy statements fail to address the outstanding issue of a nexus opinion between the Veteran's already established current diagnosis and his in-service incurrence.  These lay statements are not sufficient evidence to grant the Veteran's claim.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the Veteran's claim of entitlement to service connection for a herniated nucleus pulposus of the lumbar spine is not warranted.

II. Notice and Assistance

A. Duty to Notify

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in August 1993, September 1994, July 1996, September 1999, May 2001, April 2004, April 2005, and June 2009 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The June 2009 letter also provided the Veteran with information concerning the evaluation and effective date that could be assigned should service connection be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All of the Veteran's duty-to-assist letters were not provided before the initial RO adjudication of his claim in February 1994.  However, after he was provided the letters he was given a full opportunity to submit evidence, and his claim was subsequently readjudicated.  He has not claimed any prejudice as a result of the timing of the letters, and the Board finds no basis to conclude that any prejudice occurred.  Any notice defect in this case was harmless error.  The content of the aggregated notices, including the notice letters subsequently issued, fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this notice, the Veteran communicated on multiple occasions with VA, without informing it of pertinent evidence.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  For all of these reasons, the Board concludes that the appeal may be adjudicated without a remand for further notification.

B. Duty to Assist

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs, Social Security Administration (SSA) disability benefits records, and post-service VA and private treatment records have been obtained.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  He was afforded the opportunity for a personal DRO hearing, and this transcript has been associated with the claims file.  He has been afforded VA examinations and medical opinions.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


ORDER

The claim for service connection for a herniated nucleus pulposus of the lumbar spine is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


